IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KENNETH LITTLE,

Petitioner
CIVIL NO. 4:09-CV-0624

v.  (Judge Jones)
WARDEN T.R. SNIEZEK, o
Respondent

MEMORANDUM

Aprii 33 , 2009

Kenneth Little ("Petitioner" or "Little"), an inmate presently confined at the
Federal Correctional Institution - Sehuylkill ("FCI Schuylkill") in Minersville,
Pennsylvania, initiated this action pro se by filing a Petition for Writ of Habeas
Corpus pursuant to 28 U.S.C. § 2241. (Doc. 1.) He raises various challenges to his
2005 District of Colurnbia conviction. He has paid the required $5.00 filing fee.
(See Doc. 4.) For the reasons set forth below, this action will be transferred to the
United States District Court for the District of Columbia.

I. BACKGROUND

Petitioner states that, on November 29, 2005, he was sentenced in the District

of Columbia Superior Court to consecutive sentences of imprisonment of 50 months,

38 months, 36 months, and 24 rnonths. (Doc. 1 at 2.) Petitioner was sentenced after

pleading guilty to charges of attempted second degree burglary, first degree theft,
"uttering," and unauthorized use of a vehicle. (Id.) Petitioner states that he did not
file an appeal and has not filed any prior petitions or motions challenging his
conviction. (Id. at 2-3.)

In the instant Petition, Little challenges his sentence on the following grounds:
(l) his attorney did not provide proper representation and coerced him into waiving a
preliminary hearing; (2) he did not commit first degree burglary; (3) he was
improperly charged with the offenses to which he pled guilty; (4) the prosecutor
committed misconduct and Petitioner’s counsel was ineff`ective; (5) he was coerced
by his attorney into taking the guilty plea; and (6) his pre-sentence report was
inaccurate (See Doc. 2, Memorandum of Law, at 3-8.)
II. I)ISCUSSION

Preliminarily, the Court notes that, although Petitioner filed the Petition
pursuant to 28 U.S.C. § 2241, District of Columbia offenders are considered state
prisoners for purposes of the federal habeas corpus statutes. Madley v. United States
Parole Comm ’n, 278 F.3d 1306, 1309 (D.C. Cir. 2002). As a state prisoner in
custody pursuant to the judgment of a state court, Little must rely on 28 U.S.C. §

2254 to bring claims challenging the validity or the execution of his conviction and

sentenee. Coady v. Vaughn, 251 F.3d 480, 486 (3d Cir. 200l). Thus, the Petition
will be construed as a petition brought pursuant to § 2254.

"The federal habeas statute straightforwardly provides that the proper
respondent to a habeas petition is ‘the person who has custody over [the
petitioner]....’ ‘[T]hese provisions contemplate a proceeding against some person
who has the immediate custody of the party detained, with the power to produce the
body of such party before the court or judge, that he may be liberated if no sufficient
reason is shown to the contrary." Rumsjzld v. Padr`lla, 542 U.S. 426, 434-35 (2004)
(emphasis in original) (citations omitted). There is no question that this Court has
jurisdiction over Little’s Petition.

However, notwithstanding the issue of jurisdiction, a court may transfer any
civil action for the convenience of the parties or witnesses, or in the interest of
justice, to any district where the action might have been brought. 28 U.S.C. §
l404(a); Braden v. 30”' Judz`cz`al C z`rcuz't of Kentucky, 410 U.S. 484 (1973). Because
habeas proceedings are generally considered civil in nature, Hz`lron v. Braunski’li, 481
U.S. '770, 776 (1987), the term "civil action" includes habeas petitions. Parrorf v.
Governmenz‘ of Vz`rgin ]slands, 230 F.3d 6l5, 620 (3d Cir. 2000). Title 28 U.S.C. §

l39l(b) provides as follows:

A civil action wherein jurisdiction is not founded solely on diversity of

citizenship may, except as otherwise provided by law, be brought only in

( l) a judicial district where any defendant resides, if all defendants reside

in the same State, (2) a judicial district in which a substantial part of the

events or omissions giving rise to the claim occurred, or a substantial

part of property that is the subject of the action is situated, or (3) a

judicial district in which any defendant may be found, if there is no

district in which the action may otherwise be brought.

28 U.S.C. § 1391.

As previously noted, Little is challenging a District of Columbia Superior
Court conviction, The trial court is located within the jurisdiction of the United
States District Court for the District of Columbia. All records of conviction,
transcripts of proceedings, witnesses, counsel, and conviction records are likewise
located within the District of Columbia. Thus, for the convenience of the parties and

in the interest of justice the action will be transferred to the United States District

Court for the District of Columbia. An appropriate order shall enter.